                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


ELMER RED EAGLE JR.,                           Case No. CV-07-26 -GF-CCL

                      Plaintiff,              JUDGMENT IN A CIVIL CASE

  vs.

ELMER RED EAGLE JR.,

                      Defendant.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED Motion to Vacate (2255) is DENIED.
        Petition is Dismissed.

        Dated this 27th day of November, 2019.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ M. Stewart
                                   M. Stewart, Deputy Clerk
